NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         SEP 29 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 15-30053

                Plaintiff-Appellee,             D.C. No. 4:07-cr-00003-SEH

 v.
                                                MEMORANDUM*
STEVEN TYRONE RICHARD,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Steven Tyrone Richard appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Richard contends that he is entitled to a sentence reduction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). The record makes

clear that the district court imposed Richard’s sentence, and later reduced

Richard’s sentence under Federal Rule of Criminal Procedure 35(b), for reasons

unrelated to the guideline range lowered by Amendment 782. Because Richard’s

sentence was not “based on a sentencing range that has subsequently been lowered

by the Sentencing Commission,” he is ineligible for a sentence reduction. See 18

U.S.C. § 3582(c)(2); United States v. Rodriguez-Soriano, 855 F.3d 1040, 1045-46

(9th Cir. 2017). Accordingly, contrary to Richard’s contention, the district court

had no cause to consider his argument that a reduction was warranted under the 18

U.S.C. § 3553(a) sentencing factors. See Dillon v. United States, 560 U.S. 817,

826-27 (2010).

      Richard’s motion for remand or summary reversal is denied.

      AFFIRMED.




                                          2                                   15-30053